Exhibit 10.3
 
 
AGREEMENT IN CONNECTION WITH CONTINUATION OF CERTAIN EQUITY AWARDS
 
 
October 5, 2012




THIS AGREEMENT IN CONNECTION WITH CONTINUATION OF CERTAIN EQUITY AWARDS (this
"Agreement") is entered into effective as of October 5, 2012 by and between Marc
H. Bell (“Bell”) and FriendFinder Networks Inc., a Nevada corporation (the
“Company,” and, collectively with Bell, the “Parties”).
 
WITNESSETH:
 
WHEREAS, the Parties have entered into that certain Amended and Restated
Employment Agreement, dated April 24, 2012 (the "Employment Agreement"); and
 
WHEREAS, Bell's employment under the Employment Agreement has terminated as of
October 5, 2012; and
 
WHEREAS, effective October 5, 2012 Bell and the Company have entered into the
consulting agreement (the "Consulting Agreement"); and
 
WHEREAS, Bell has been granted equity awards pursuant to: (i) STOCK OPTION
AGREEMENT, dated as of April 24, 2012, between Bell and the Company, (ii)
RESTRICTED STOCK GRANT AGREEMENT, dated as of May 16, 2012, by and between Bell
and the Company; (iii) STOCK OPTION AGREEMENT, dated as of July 7, 2008, by and
between Bell and the Company; and (iv) any and all other additional award
agreements between Bell and the Company (collectively, the "Award Agreements").
 
NOW THEREFORE, in consideration of Bell's entering into the Consulting Agreement
and for other valuable consideration the receipt and adequacy of which is hereby
acknowledged, the Award Agreements are hereby amended to provide that references
to termination of employment or other similar terms in the Award Agreements
shall refer to termination of Bell's services under the Consulting
Agreement.  For avoidance of doubt, termination of Bell's employment on October
5, 2012 shall not be deemed to be a "termination" for purposes of any Award
Agreement.
 
 
[SIGNATURES ON THE FOLLOWING PAGE]
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Agreement as of the date first above written.
 


 

   
FRIENDFINDER NETWORKS INC.


By:       /s/ Anthony Previte                
Name:  Anthony Previte
Title:    Chief Executive Officer and President
 


MARC H. BELL



/s/ Marc H. Bell                                     

 


                                           



